Johnson, President,
announced the opinion of the Court;
It has been many times held both in Virginia and this Slate, that a court of chancery will not entertain a parly seeking relief against a judgment at law in consequence of his default upon grounds, which might have been successfully taken in the said court, unless some reason founded in fraud, accident, surprise or some adventitious circumstances beyond the control of the party be shown, why the defence at- law was not made. Alfred v. Moore, 15 W. Va. 597; Knapp v. Snyder, *290Id. 434 and cases cited. It must appear that the omission of the defendant to avail himself of the defence at law was unmixed with any negligence of himself or his agents. This rule is absolutely inflexible and can not be violated, even when the judgment is manifestly wrong in law or fact, or when the effect of allowing it to stand will be to compel the payment of a debt, which the defendant does not owe, or which he owes to a third party. Richmond Enquirer Co. v. Robinson et al., 24 Gratt. 548; Green v. Hamilton, 16 Md. 317.
It has been justly said, that where an application is made for relief against a judgment, the province of the chancellor is to test the conscience of the parties and not the legality of the judgment, nor to correct the errors, which may have been committed by the court. A different rule would render the jurisdictiou of chancery general by converting it into a court, to which an appeal might be had in every instance. Leading Cases in Equity vol. II part II and cases cited. If an application could be made to a court of chancery upon the ground, that there was no evidence in the case to support the judgment, why not upon the ground that there was no evidence as to a part of the recovery, or that the evidence was insufficient to support the judgment. A party without showing more will not be permitted to contradict the solemn records of a court, on the ground that the statements therein are false; that they show, that proof was heard, when in fact no proof was heard, and charge, that there was consequently fraud in both the party and the court in so entering the judgment. If a party could be heard In a court of chancery to make such charges and by the officers of the court to prove them, there would be no stability in judgments, and the most solemn acts of courts of justice, to which the people must look for the protection of their rights, would be liable to be swept away by mere oral testimony. Such assaults upon the solemn acts of courts of record never have been and never can be successfully made.
The plaintiff in his bill shows no equity. He will not be heard to say, that the record states, what is not true, and that therefore a fraud was committed upon him. It was his duty, when summoned to defend his fights, to appear and do so; and when without the shadow of an excuse he pays no attention to the summons, he cannot impeach the judgment in a *291court of equity on the ground alleged in his bill, that the record is false. Suitors must learn, and it is strange they have not long ago learned, that when by their own default a judgment is rendered against them, it requires much more than to show, that the judgment was not sustained by law or fact, to impeach it in a court of equity. If they will be careless and not attend to their interests in court, and not watch the entries made of record, they must suffer the consequence of their folly. It is far better, that they should suffer, than that the rights of everybody else should be placed in jeopardy.
The injunction ought to have been dissolved as improvidently awarded, as no equity appears in the bill. As to the $81.00 it appears by both bill and answer, that it was a clerical error, and while it cannot be corrected here, it may in the proper way be corrected in the court below, unless the plaintiff in the judgment will enter it as a credit on the claim.
The judgment of the circuit court is affirmed with costs and $30.00 damages.
Judges Haymokd asd GreeN cokcurred.